DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Prompting device in claims 1 and 11, The corresponding structure includes a light bar, speaker, or display (Paragraph 14);
Connecting element in claims 1 and 11, The corresponding structure includes a bar (Paragraph 63);

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connecting element" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the art” in line 17. The limitation is unclear. The limitation is interpreted to mean “the cart.”
Claim 3 recites the limitation “a connecting element” in lines 2-3. The limitation is an improper double inclusion of “the connecting element” in claim 1. The limitation is interpreted to read “the connecting element.”
Claim 8 recites the limitation “a cart” in line 2. The limitation is an improper double inclusion of “the cart” in claim 1. The limitation is interpreted to read “the cart.”
Claim 11 recites the limitation "marking" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the provided information" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted to reference “the provided data.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 2012/0269576) in view of Dolinar (US 8,935,057).
Regarding claim 1, Koch discloses a line marking device comprising: 
at least one spray nozzle (52)
a connecting element (20), wherein the connecting element (20) is connectable to an unmovable receiving element (14) of a cart (a cart with which the device is used) (Paragraph 9, lines 4-8) and wherein the line marking device comprises a frame (30), wherein the frame comprises a fixed bar (Figure 1, The bar is fixed by insertion of a pin 36) which connects the connecting element (20) to the spray nozzle (52), such that the spatial relationship between the unmovable receiving element of the art and spray nozzle is fixed (Figure 2, Insertion of pins into the connecting element and the frame provide for a fixed spatial relationship between the receiving element and the spray nozzle).
	However, Koch fails to disclose the device comprising either a GNSS receiver or a prism for a total robotic station;
a comparator adapted to compare a detected location to a predetermined pattern and calculate a location error,
a prompting device (32) for providing steering information to a user,
wherein the provided information is at least one of the location and the direction error and the provided information is used to manually steer the device by the user
wherein either, the at least one spray nozzle, the GNSS receiver, and the connecting element are in a fixed spatial relationship to each other, or the prism the spray nozzle and the connecting element are in a fixed spatial relationship to each other
Dolinar discloses an improved line marking device that comprises a GNSS receiver (15) 
at least one spray nozzle (62)
a comparator (250) adapted to compare a detected location to a predetermined pattern and calculate at least one of a location error and a direction error (Column 13, lines 57-64),
a prompting device (32) for providing steering information to a user (Column 17, lines 10-15),

wherein the at least one spray nozzle (62), the GNSS receiver (15), and a connecting element (67) are in a fixed spatial relationship (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the device of Koch with the disclosures of Dolinar further providing a system that includes 
a GNSS receiver (Dolinar, 15) 
a comparator (Dolinar, 250) adapted to compare a detected location to a predetermined pattern and calculate at least one of a location error and a direction error (Dolinar, Column 13, lines 57-64),
a prompting device (Dolinar, 32) for providing steering information to a user (Dolinar, Column 17, lines 10-15),
wherein the provided information is the location error (Dolinar, Column 17, lines 37-40) and the provided information is used to manually steer the device by the user (Dolinar, Column 17, lines 27-33), in order to provide for a device that provides accurate depositing of paint or other marking material onto a paved roadway (Dolinar, Column 7, lines 43-46).
It would have also been obvious to provide the at least one spray nozzle (Koch, 52), the GNSS receiver (Dolinar, 15), and connecting element (Koch, 20) in a fixed spatial relationship (Figure 2), in order to provide for accurate accounting of physical separation of the nozzle and control system, so that the accurate geographical location of the nozzle is determined (Dolinar, Column 13, lines 39-44).
Regarding claim 2, Koch in view of Dolinar discloses the line marking device according to claim 1, wherein the prompting device (Dolinar, 32) is a display (Dolinar, Figure 5) and that the at least one spray nozzle (52) and the display are arranged such that during intended use the at least one spray nozzle and the prompting device are simultaneously observable by a user (Dolinar, Column 14, lines 35-46, The position of the nozzle is visible on the prompting device during use).
Regarding claim 3, Koch in view of Dolinar discloses the line marking device according to claim 1 wherein the line marking device is removably attachable to the cart via the connecting element (Paragraph 9, lines 4-8).
Regarding claim 5, Koch in view of Dolinar discloses the line marking device according to claim 1, wherein during intended use, the GNSS receiver (Dolinar, 15) is arranged vertically above the at least one spray nozzle (52) (Dolinar, Figure 2).
However, Dolinar fails to disclose that the vertical arrangement is without horizontal deviation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the GNSS receiver above the nozzle without horizontal deviation, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Regarding claim 7, Koch in view of Dolinar discloses the line marking device according to claim 1, wherein the line marking device includes an imaging sensor (Dolinar, 53).
Regarding claim 11, Koch in view of Dolinar discloses a method for depositing a material according to a predetermined pattern with a line marking device comprising the steps of:
-determining a position of at least one spray nozzle (52) with a GNSS sensor (Dolinar, 15) (Dolinar, Column 13, lines 21-44), wherein the spray nozzle (52) and the 
-receiving data with a predetermined pattern for marking (Dolinar, Column 17, lines 5-26)
-comparing the pattern to a measured position (Dolinar, Column 17, lines 16-21)
-providing steering information with a prompting device to a user (Dolinar, Column 17, lines 21-26)
-manually steering the device by the user using the provided information (Dolinar, Column 17, lines 34-40)
-depositing material with the spray nozzle (Dolinar, Column 17, lines 45-48).
Regarding claim 12, Koch in view of Dolinar discloses the method for depositing a material according to claim 1, further comprising communicating with a mobile computing device (Dolinar, 27) via an interface (Dolinar, Column 14, lines 31-39).
Regarding claim 15, Koch in view of Dolinar discloses the method for depositing a material according to claim 11, further comprising:
-detecting a predetermined position with an imaging sensor (Dolinar, Column 15, lines 44-49).
-    Receiving data with a predetermined pattern for marking (Column 6, lines 3-11)
-    Comparing the pattern to a measured position (Column 6, lines 46-52)
-    Providing steering information with a prompting device to a user (Column 6, lines 50-52) 
-    Depositing material with the spray nozzle (Column 5, lines 44-45).
Claims 1, 4, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 6,074,693) in view of Koch (US 2012/0269576).
Regarding claim 1, Manning discloses a line marking device comprising: 
a GNSS receiver (14),
at least one spray nozzle (32),
a comparator (78) adapted to compare a detected location to a predetermined pattern (Column 6, lines 11-15) and calculates at least direction error (Column 6, lines 46-52, The comparator is used to calculate a direction error) a prompting device (40) for providing steering information to a user wherein the provided information is a direction error (Column 6, lines 50-52), wherein the at least one spray nozzle and the GNSS receiver are in a fixed spatial relation (Column 6, lines 26-27, The receiver may be mounted to the nozzle) connected to a cart (Column 5, lines 54-55).
However, Manning fails to disclose device wherein the spray nozzle is mounted to a connecting element, which is either connected or connectable to an unmovable receiving element of a cart and wherein the line marking device comprises a frame, wherein the frame comprises a fixed bar which connects the connecting element to the spray nozzle, such that the spatial relationship between the unmovable receiving element of the art and spray nozzle is fixed.
Koch discloses a device wherein a spray nozzle (52) is mounted to a connecting element (20) connected to an unmovable receiving element (14) and wherein the line marking device comprises a frame (30), wherein the frame (30) comprises a fixed bar (Figure 1, the bar is fixed by insertion of a pin 36) which connects the connecting element (20) to the spray nozzle (52), such that the spatial relationship between the unmovable receiving element and the spray 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Manning with the disclosures of Koch, further providing the spray nozzle (Manning, 32) mounted to the connecting element (Koch, 20) connected to an unmovable receiving element (Koch, 14) of the cart (Manning, Column 5, lines 54-55) and wherein the line marking device comprises a frame (Koch, 30), wherein the frame (Koch, 30) comprises a fixed bar (Koch, Figure 1, the bar is fixed by insertion of a pin 36) which connects the connecting element (Koch, 20) to the spray nozzle (Manning, 32), such that the spatial relationship between the unmovable receiving element and the spray nozzle is fixed (Koch, Insertion of the pins provide for fixing of the relationship between the receiving element and the spray nozzle), in order to provide for a device wherein a painting method can be performed without investment in specialized equipment, as disclosed by Koch (Paragraph 2).
Manning in view of Koch further provides a device wherein the at least one spray nozzle (Manning, 32), the GNSS receiver (Column 6, lines 26-27, The receiver may be mounted to the nozzle) and the connecting element (Koch, 20) are in a fixed spatial relationship (Koch, By insertion of the pins, the elements will be in a fixed spatial relationship).
Regarding claim 4, Manning in view of Koch discloses the line marking device according to claim 1, further comprising a socket (36) for a mobile computing device (16) and a communication interface for the mobile computing device (Column 5, lines 23-26).
Regarding claim 7, Manning in view of Koch discloses the line marking device according to claim 1, wherein the line marking device includes an imaging sensor (Column 2, lines 24-26, geographical drawing converter).
Regarding claim 8, Manning in view of Koch discloses the set with a line marking device according to any claim 1 and a cart (Column 5, lines 54-55).
Regarding claim 9, Manning in view of Koch discloses the set according to claim 8, wherein the cart is adapted to be pushed (Column 5, line 55).
Regarding claim 10, Manning in view of Koch discloses a set according to claim 8, wherein the line marking device is retained on at least one mounting point of the cart (Koch, Paragraph 9, line 8, suitable mounting point). 
Regarding claim 11, Manning discloses a method for depositing a material according to a predetermined pattern with a line marking device, comprising the steps of: 
-    Determining a position of at least one spray nozzle with a GNSS sensor (Column 5, lines 17-23, The sensor determines where the vehicle, which includes the nozzle is located), wherein the spray nozzle and the GNSS sensor are in a fixed spatial relation (Column 6, lines 26-27, The receiver may be mounted to the nozzle) 
-    Receiving data with a predetermined pattern for marking (Column 6, lines 3-11)
-    Comparing the pattern to a measured position (Column 6, lines 46-52)
-    Providing steering information with a prompting device to a user (Column 6, lines 50-52) 
-    Depositing material with the spray nozzle (Column 5, lines 44-45).
	However, Manning fails to disclose a method wherein the nozzle and sensor are fixed to a connecting element, which is either connected or connectable to an unmovable receiving element of a cart.
Koch discloses a method wherein a spray nozzle (52) is mounted to a connecting element (30) connected to an unmovable receiving element (14) of a cart.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Manning with the disclosures of Koch, further providing a method wherein the spray nozzle (Manning, 32) 
Regarding claim 12, Manning in view of Koch discloses the method for depositing a material according to claim 11, characterized by:
-    Communicating with a mobile computing device via an interface (Column 5, lines 23-26).
Regarding claim 13, Manning in view of Koch discloses the method for depositing a material according to claim 12, wherein:
-    the mobile computing device is held by a socket (Column 5, lines 23-26, The device is held in the interface).
Regarding claim 15, Manning in view of Koch discloses the method for depositing a material according to claim 11, characterized by: 
-    Detecting a predetermined position with an imaging sensor (Column 2, lines 24-27).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Koch, further in view of Nielsen (US 9,124,780).
Regarding claim 6, Manning in view of Koch discloses the line marking device according to claim 1, but fails to disclose a device wherein the line marking device includes at least one orientation sensor.
Nielsen discloses a device wherein an orientation sensor is used as a supplemental sensor (Column 22, lines 39-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Koch with the 
Regarding claim 14, Manning in view of Koch discloses the method according to claim 11, but fails to disclose a method which includes providing an orientation of the cart with at least one orientation sensor.
 Nielsen discloses a method wherein an orientation sensor is used as a supplemental sensor (Column 22, lines 39-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Koch with the disclosures of Nielsen, providing a method wherein an orientation sensor as a supplemental sensor to determine orientation of the cart, in order to provide accuracy in determining spray position.
Response to Arguments
Applicant's arguments filed 12/17/2019 have been fully considered but they are not persuasive.
As to Applicant’s position that the recited limitations fall outside of 112(f) interpretation, the structure is recited in claims subsequent to the interpreted claims. As such, the highlighted claims are within 112(f) interpretation.
As to Applicant’s position that the prior art fails to include the amended structure, the amended interpretation incorporates the amended structure. Koch is a device capable of being presented in a fixed or adjustable orientation, as pins may be inserted into the holes to provide the fixed orientation. This interpretation is applied to the current rejection.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752